DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-15 are objected to because of the following informalities:  
The formatting of claim 1 is inconsistent.  All indents after “an interactive faceplate sub assembly comprising:” should be indented further in a manner similar to the “wherein” clause.  This would clearly show the remainder of the claim is talking about the subassembly.  In other words, the examiner is reading the “illumination component” and “processor” to be part of the faceplate.  If this is not the case, the “and” after the second indent should be removed.

Claims 2-15 are objected as being dependent on the above.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12, 15, 16, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 3306990) in view of Kim (US 20040198475 A1).

Regarding claim 1, Walker discloses a device (see figures 1-4) comprising: 
a speaker (33), and
an interactive faceplate subassembly comprising:
a front surface (side of 21 with grille 22), wherein at least a portion of the front surface comprises a first plurality of openings forming a speaker grille (22 see figures 3 and 4);
wherein the first plurality of openings functions to transmit sound from the speaker through the front surface to an environment in a vicinity of the device (column 2 lines 52-54); 

a processor (transmitter converter column 1 lines 61-72) configured to receive sensor signals from the sensor, process the sensor signals (required to transmit the audio via radio signals, see column 1 lines 61-72, and column 2 lines 54-58).
Walker does not expressly disclose an illumination component.
Kim discloses a sensor (microphone 14 of figure 1), to sense the environment in the vicinity of the device (see at least paragraph [0044]);
an illumination component (figure 2, LCD 135 plus screen 137 of figure 6, and keys 200); and 
a processor (100) configured to receive sensor signals from the sensor (14), process the sensor signals to detect an aspect of a person (voice signals, specifically whether a key word is spoken), and in response to detecting the aspect of the person (step S100 of figure 15) change an aspect of the illumination component (step S140 of figure 15, see at least paragraph [0062]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art use the illumination component and processing of Kim with the system of Walker for the benefit of giving visual feedback to the user regarding their voice being received.  Therefore, it would have been obvious to combine Kim with Walker to obtain the invention as specified in claim 1.


Regarding claim 4, Walker discloses wherein the illumination component is a display (figure 2, LCD 135 plus screen 137 of figure 6).

Regarding claim 12, Walker discloses wherein the processor is configured to cause the illumination component to illuminate a portion of the device in response to detecting the aspect of the person and wherein the portion of the device is operable to control a function of the device (see at least paragraph [0062], displays guide info and illuminates key).

Regarding claim 15, Walker discloses wherein the processor is configured to send a signal to the speaker in response to detecting the aspect of the person, and wherein the signal is operable to cause the speaker to generate one or more sounds (paragraph [0057], “can be announced by voice through the speaker instead of illuminating the keys”).


Regarding claim 16, Walker discloses a device for generating sound (see figures 1-4), comprising: 
a speaker (33, see figures 1-4);
a housing (21) comprising:
a front surface (side of 21 with grille 22); and

wherein each of the first plurality of openings functions to transmit sound from the speaker through the front surface to an environment in a vicinity of the device (column 2 lines 52-54); 
a sensor (microphone 43), to sense the environment in the vicinity of the device through at least one of the first plurality of openings (column 2 lines 54-58); and
a processor configured to receive sensor signals from the sensor, configured to process the sensor signals (required to transmit the audio via radio signals, see column 1 lines 61-72, and column 2 lines 54-58).
Walker does not expressly disclose an illumination component.
a sensor (microphone 14 of figure 1), to sense the environment in the vicinity of the device (see at least paragraph [0044]);
a display (figure 2, LCD 135 plus screen 137 of figure 6); and
a processor (100) configured to receive sensor signals from the sensor (14), configured to process the sensor signals to detect a person (voice signals, specifically whether a key word is spoken), and to configure the display in response to detecting the person (step S140 of figure 15, see at least paragraph [0062]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art use the illumination component and processing of Kim with the system of Walker for the benefit of giving visual feedback to the user regarding their voice being received.  Therefore, it would have been obvious to combine Kim with Walker to obtain the invention as specified in claim 16.


Regarding claim 19, Walker discloses a method comprising: 
providing a speaker (33, see figures 1-4); 
providing and an interactive faceplate subassembly comprising: 
a front surface (side of 21 with grille 22), wherein at least a portion of the front surface comprises a first plurality of openings forming a speaker grille (22);
wherein the first plurality of openings functions to transmit sound from the speaker through the front surface to an environment in a vicinity of the device (column 2 lines 52-54); 
generating sensor signals by sensing with a sensor (microphone 43) in the device the environment in the vicinity of the device through at least one of the first plurality of openings (see figures 3 and 4, column 2 lines 54-58); and 
processing the sensor signals (required to transmit the audio via radio signals, see column 1 lines 61-72, and column 2 lines 54-58).
Walker does not expressly disclose an illumination component.
generating sensor signals by sensing with a sensor (microphone 14 of figure 1) in the device the environment in the vicinity of the device (see at least paragraph [0044]);
detecting an aspect of a person (voice signals, specifically whether a key word is spoken) by processing the sensor signals (via 100 of figure 2); and 
in response to detecting the aspect of the person, altering an aspect of an illumination component (figure 2, LCD 135 plus screen 137 of figure 6, and keys 200) in the device (step S140 of figure 15, see at least paragraph [0062]).



Regarding claim 21, Walker discloses further comprising illuminating a portion of the smart speaker operable to control a function of the smart speaker in response to detecting the aspect of the person (see at least paragraph [0062], displays guide info and illuminates key).


Claims 6-10, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 3306990) in view of Kim (US 20040198475 A1) and Breed et al. (US 20090046538 A1).

Regarding claim 6, Walker does not expressly disclose using ultrasound.
Breed discloses using an ultrasound sensor (6 or 10 of figure 1) to sense reflections of ultrasound signals generated (via 8) by a device (see paragraphs [0078]-[0079]), and 
wherein a detected aspect of a person is a distance from the device to the person (see paragraphs [0121] and [0136]).


Regarding claim 7, Walker does not expressly disclose using ultrasound.
Breed discloses using an ultrasound sensor (6 or 10 of figure 1) to sense reflections of ultrasound signals generated (via 8) by a device (see paragraphs [0078]-[0079]), and 
wherein a detected aspect of a person is presence of the person in the environment in the vicinity of the device (see paragraph [0080]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the ultrasound transmitting/sensing of Breed in the system of Walker and Kim for the benefit of beamforming or presence detection to save power.  Therefore, it would have been obvious to combine Breed with Walker and Kim to obtain the invention as specified in claim 7.

Regarding claim 8 Walker discloses wherein the device uses at least a portion of the speaker grille to sense sound signals into the environment in the vicinity of the device (see figures 3 and 4, column 2 lines 54-58).
Walker does not expressly disclose sensing electromagnetic energy from the local environment.

At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the electromagnetic sensing of Breed in the system of Walker and Kim for the benefit of beamforming or presence detection to save power.  Therefore, it would have been obvious to combine Breed with Walker and Kim to obtain the invention as specified in claim 8.

Regarding claim 9, Walker does not expressly disclose using ultrasound.
Breed discloses using an ultrasound sensor (6 or 10 of figure 1) to sense reflections of ultrasound signals generated (via 8) by a device (see paragraphs [0078]-[0079]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the ultrasound transmitting/sensing of Breed in the system of Walker and Kim for the benefit of beamforming or presence detection to save power.  Therefore, it would have been obvious to combine Breed with Walker and Kim to obtain the invention as specified in claim 9.

Regarding claim 10, Walker discloses wherein the device uses at least a portion of the speaker grille to transmit sound signals into the environment in the vicinity of the device (column 2 lines 52-54).
Walker does not expressly disclose using ultrasound.

At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the ultrasound transmitting/sensing of Breed in the system of Walker and Kim for the benefit of beamforming or presence detection to save power.  Therefore, it would have been obvious to combine Breed with Walker and Kim to obtain the invention as specified in claim 10.

Claims 18 and 20 are rejected in an analogous manner to claim 10.


Allowable Subject Matter
Claim 17 and 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2, 3, 5, 11, 13, 14 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654